Title: To Thomas Jefferson from Francis Lewis, 1 December 1788
From: Lewis, Francis
To: Jefferson, Thomas



Sir
New York Decemr. 1st. 1788

I have been honored with your favor dated the 1st of May, delivered me by Mr. Berger, a Gentleman, whom you recommend to my advice in the mercantile line. Be assured Sir, that I shall embrace every opportunity of executing your recommendations to effect; but having from the commence of peace with Great Britain together with my advanced age, declined all business in the mercantile line, my power has not been adequate to my wishes for rendering him the necessary services in that branch, and as he  purposes to carry on a commercial intercourse with this Country, my best endeavours shall not be wanting towards its promotion.
It will at all times give me the utmost pleasure to execute every requisition with which you may honor me.
I have the honor to be, Sir Your most obedient & most Humble Servant

Fras. Lewis

